Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
Applicant's amendment filed on 7/7/2022 have been entered and fully considered.  Claims 1, 8, 11 and 15 are amended, and claims 1-20 are currently pending.

Response to Arguments
Applicant's arguments with respect to claims 1-20 have been fully considered but are moot based upon the new grounds of rejection necessitated by applicant's amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Rasanen (US 2021/0176592 A1), in view of Wilson et al. (US 2018/0199304 A1), hereinafter Wilson. 

Regarding claim 1, Rasanen teaches a method, comprising: 
receiving, by mobile edge computing equipment (Paragraph 0100; mobile edge control element or function) comprising a processor, an indication that a user equipment is at a location (Figure 4 and Paragraph 0132; the MME 80 (as the network control element) sends a control place signaling to the UE 10 for responding to the message in S110 (i.e. the TAU request), e.g. in the form of a TAU accept message. This control place signaling message includes also the application identification indication related information provided to the MME 80 in S140, which are included in response to the request made in S140), wherein the indication is based on first tracking area code data representative of a first tracking area code (Figure 3 and Paragraph 0117;  the control element or function of the network, e.g. the eNB 20 or the MME 80, sends a message to the MEC server 30. The message in S20 is the event report described above and comprises, for example, the user, Cell ID [interpreted as first tracking area code data representative of a first tracking area code], time stamp information related to the event, and other parameters); 
comparing, by the mobile edge computing equipment (Paragraph 0100; mobile edge control element or function), the first tracking area code data to second tracking area code data representative of a second tracking area code (Figure 6 and Paragraphs 0067, 0147; when the processing related to a location change of the UE 10 concerns one of entering or exiting a zone in the location area when the communication element is in an idle state, it is determined in S340 whether the location change concerns a location indicated in the stored application identification indication e.g. by comparing an identification of a location area or zone (cell ID, zone ID or the like) in the stored application identification indication with an identification of the location being entered or exited (cell ID or zone ID registered by the UE 10 from the cell or zone concerned by the location change of the UE 10), resulting in a tracking area code match (Figure 6 and Paragraphs 0148 and 0149; if there is correspondence location found in the stored application identification information, a communication with the mobile edge control element or function (MEC server 30/MEP 50) for indicating a current location or the location change of the communication element is executed), wherein tracking area codes (Figure 3 and Paragraph 0117;  message in S20 is the event report comprises, for example, Cell ID [interpreted as first tracking area code data representative of a first tracking area code] and other parameters) correspond to geographical areas (Paragraph 0042; an identification of at least one location area or zone in the location area, cell information related to at least one location area or zone in the location area) within a cellular network associated with the mobile edge computing equipment (Paragraph 0045; the mobile edge control element or function may be one of a mobile edge computing server and a mobile edge platform, the communication network control element or function may be one of an access network control element or function of a cellular communication network and a mobility management element or function of a cellular communication network, and the communication element may be a user equipment or terminal device capable of communicating in the cellular communication network); 
based on the tracking area code match, determining, by the mobile edge computing equipment (Paragraph 0100; mobile edge control element or function), that the user equipment has subscribed to a service provided by the mobile edge computing equipment (Paragraph 0067; Mobile edge computing (MEC) is currently under development in the telecommunication field. MEC provides IT and cloud-computing capabilities within a radio access network in close proximity to mobile subscribers, thus if the user is not in close proximity, then no access is provided); and 
in response to determining that the user equipment has subscribed to the service (Figure 5 and Paragraphs 0138 and 0139; check whether a relationship is found or not. In case there is relationship, i.e., there is application, Paragraph 0140; it is ensured that the communication element is informed about the application identification indication.   Figures 4, 5 and Paragraph 0067; Mobile Edge Computing MEC provides IT and cloud-computing capabilities within a radio access network in close proximity to mobile subscribers), connecting, by the mobile edge computing equipment (Paragraph 0100; mobile edge control element or function), the user equipment to a internet service (Figure 6 and Paragraphs 0148 and 0149; if there is correspondence location found in the stored application identification information, a communication with the mobile edge control element or function (MEC server 30/MEP 50) for indicating a current location or the location change of the communication element is executed).  
Rasanen may not specifically teach wherein tracking area codes, comprising the first tracking area code, correspond to respective non-overlapping geographical areas within a network; and  connecting the user equipment to a private internet service.  In an analogous art, Wilson teaches wherein tracking area codes (Paragraph 0103; tracking area codes), comprising the first tracking area code (Paragraph 0103; first tracking area code), correspond to respective non-overlapping geographical areas within a network (Paragraph 0096; each small cell may only cover a small area, and there is usually no overlap between the coverage areas of two small cells; and Paragraph 0103; determine whether first tracking area code [corresponding to first cell] is different (or same) from second tracking area code.  Thus the tracking area codes are not overlapping); and  connecting the user equipment to a private internet service (Paragraph 0059; network(s) 250 may provide connectivity to one or more other wired and/or wireless networks included in communication system 200. For example, network(s) 250 may be a mobile network provider's private network. Network(s) 250 may provide connectivity between crowdsourcing server 230, small cells 240-1, . . . and 240-N, and mobile devices 270-1, . . . , and 270-N).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Rasanen and Wilson because the locations of the macro cells and small cells may allow a location-based service to determine the location of a mobile device (Wilson, Paragraph 0001).

Regarding claim 2, the combination of Rasanen and Wilson teaches all of the limitations of claim 1, as described above.  Further, Rasanen teaches wherein the internet service is associated with a mobile edge computing equipment portal (Figures 4, 5 and Paragraph 0067; Mobile Edge Computing MEC provides IT and cloud-computing capabilities within a radio access network in close proximity to mobile subscribers.  Figure 6 and Paragraphs 0148 and 0149; if there is correspondence location found in the stored application identification information, a communication with the mobile edge control element or function (MEC server 30/MEP 50) for indicating a current location or the location change of the communication element is executed).  
In addition, Wilson teaches private internet service (Paragraph 0059; network(s) 250 may provide connectivity to one or more other wired and/or wireless networks included in communication system 200. For example, network(s) 250 may be a mobile network provider's private network. Network(s) 250 may provide connectivity between crowdsourcing server 230, small cells 240-1, . . . and 240-N, and mobile devices 270-1, . . . , and 270-N).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Rasanen and Wilson because the locations of the macro cells and small cells may allow a location-based service to determine the location of a mobile device (Wilson, Paragraph 0001).


Regarding claim 6, the combination of Rasanen and Wilson teaches all of the limitations of claim 5, as described above.  Further, Rasanen teaches wherein the indication is a first indication (Figures 5, 6 and Paragraph 0137 and 0144; after processing of the event report, a checking processing is executed in which location related application information is checked for determining whether or not a relationship of at least one application to a location corresponding to the location information indicated in the event report is present), wherein the user equipment is a first user equipment (Figures 1, 4 and Paragraph 0080; UE 10), wherein the location is a first location (Figures 5, 6 and Paragraphs 0137 and 0147; determined whether the location change concerns a location indicated in the stored application identification indication); and further comprising: receiving, by the mobile edge computing equipment, a second indication (Figures 5, 6 and Paragraph 0137 and 0144; after processing of the event report, a checking processing is executed in which location related application information is checked for determining whether or not a relationship of at least one application to a location corresponding to the location information indicated in the event report is present) that a second user equipment is at a second location that is not the first location (Figure 6 and Paragraphs 0067, 0147; when the processing related to a location change of the UE 10 concerns one of entering or exiting a zone in the location area when the communication element is in an idle state, it is determined in S340 whether the location change concerns a location indicated in the stored application identification indication e.g. by comparing an identification of a location area or zone (cell ID, zone ID or the like) in the stored application identification indication with an identification of the location being entered or exited (cell ID or zone ID registered by the UE 10 from the cell or zone concerned by the location change of the UE 10.  Paragraph 0148; in case the location does not match or is not found, the processing proceeds to return without executing for application).

Regarding claim 7, the combination of Rasanen and Wilson teaches all of the limitations of claim 6, as described above.  Further, Rasanen teaches in response to receiving the second indication, denying, by the mobile edge computing equipment, access to a portal associated with the mobile edge computing equipment (Figure 6 and Paragraphs 0147 and 0148; when the processing related to a location change of the UE 10 concerns one of entering or exiting a zone in the location area when the communication element is in an idle state, it is determined in S340 whether the location change concerns a location indicated in the stored application identification indication e.g. by comparing an identification of a location area or zone (cell ID, zone ID or the like) in the stored application identification indication with an identification of the location being entered or exited (cell ID or zone ID registered by the UE 10 from the cell or zone concerned by the location change of the UE 10).  Paragraph 0067; Mobile edge computing (MEC) is currently under development in the telecommunication field. MEC provides IT and cloud-computing capabilities within a radio access network in close proximity to mobile subscribers, thus if the user is not in close proximity, then no access is provided).

Claims 3-5 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rasanen in view of Wilson, as applied in the claims above, further in view of Guim Bernat et al. (US 2021/0144517 A1), hereinafter Guim. 

Regarding claim 3, the combination of Rasanen and Wilson teaches all of the limitations of claim 2, as described above.  Further, Rasanen teaches receiving the indication via a multiprotocol label switching function connection to a firewall associated with the mobile edge computing equipment (Figure 4 and Paragraph 0132; the MME 80 (as the network control element) sends a control place signaling to the UE 10 for responding to the message in S110 (i.e. the TAU request), e.g. in the form of a TAU accept message. This control place signaling message includes also the application identification indication related information provided to the MME 80 in S140, which are included in response to the request made in S140).
The combination of Rasanen and Wilson may not specifically teach a firewall associated with equipment.  In an analogous art, Guim teaches a firewall associated with equipment (Paragraph 0737;  firewalls, switches, routers, and other “middle boxes” can be enforcement points for LSM and security policies).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Rasanen and Guim because it would provide access to network resource and application at locations closer to the edge of the network (Guim, Paragraph 0004).

Regarding claim 4, the combination of Rasanen and Wilson teaches all of the limitations of claim 1, as described above.  Further, Rasanen teaches wherein receiving the indication comprises receiving the indication from a access point network equipment (Figure 4 and Paragraph 0132; the MME 80 (as the network control element) sends a control place signaling to the UE 10 for responding to the message in S110 (i.e. the TAU request), e.g. in the form of a TAU accept message. This control place signaling message includes also the application identification indication related information provided to the MME 80 in S140, which are included in response to the request made in S140).
The combination of Rasanen and Wilson may not specifically teach a firewall associated with access point network equipment.  In an analogous art, Guim teaches a firewall associated with access point network equipment (Paragraph 0737;  firewalls, switches, routers, and other “middle boxes” can be enforcement points for LSM and security policies).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Rasanen, Wilson and Guim because it would provide access to network resource and application at locations closer to the edge of the network (Guim, Paragraph 0004).

Regarding claim 5, the combination of Rasanen and Wilson teaches all of the limitations of claim 1, as described above.  Further, Rasanen teaches wherein the internet service is associated with a access point network (Figures 4, 5 and Paragraph 0067; applications and services offered by a MEC server may be provided by different service providers. Applications and services offered by a MEC server may be used by network users/subscribers either in sessions between a communication element such as a UE and a server element, also referred to as a MEC server, or as intermediate data flow manipulators in sessions between a UE and e.g. the Internet).
The combination of Rasanen and Wilson may not specifically teach private firewall of an evolved packet core.  In an analogous art, Guim teaches private firewall of an evolved packet core (Paragraph 0286; an edge cloud network enables mobile network service providers to build a private network to provide service to their subscribers.  Figure 83 and Paragraph 1285; a MEC (mobile edge computing) platform as a virtual private network function.  Paragraph 0737;  firewalls, switches, routers, and other “middle boxes” can be enforcement points for LSM and security policies).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Rasanen and Guim because it would provide access to network resource and application at locations closer to the edge of the network (Guim, Paragraph 0004).

Regarding claim 8, Rasanen teaches a method, comprising:
a processor (Paragraph 0055; said product is run on the computer, thus processor); and 
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations (Paragraph 0055; computer program product may include a computer-readable medium on which said software code portions are stored), comprising: 
receiving an indication that a user equipment is at a location (Figure 4 and Paragraph 0132; the MME 80 (as the network control element) sends a control place signaling to the UE 10 for responding to the message in S110 (i.e. the TAU request), e.g. in the form of a TAU accept message. This control place signaling message includes also the application identification indication related information provided to the MME 80 in S140, which are included in response to the request made in S140), wherein the indication is based on first tracking area code data representative of a first tracking area code (Figure 3 and Paragraph 0117;  the control element or function of the network, e.g. the eNB 20 or the MME 80, sends a message to the MEC server 30. The message in S20 is the event report described above and comprises, for example, the user, Cell ID [interpreted as first tracking area code data representative of a first tracking area code], time stamp information related to the event, and other parameters); 
comparing the first tracking area code data to second tracking area code data representative of a second tracking area code (Figure 6 and Paragraphs 0067, 0147; when the processing related to a location change of the UE 10 concerns one of entering or exiting a zone in the location area when the communication element is in an idle state, it is determined in S340 whether the location change concerns a location indicated in the stored application identification indication e.g. by comparing an identification of a location area or zone (cell ID, zone ID or the like) in the stored application identification indication with an identification of the location being entered or exited (cell ID or zone ID registered by the UE 10 from the cell or zone concerned by the location change of the UE 10), resulting in a tracking area code match (Figure 6 and Paragraphs 0148 and 0149; if there is correspondence location found in the stored application identification information, a communication with the mobile edge control element or function (MEC server 30/MEP 50) for indicating a current location or the location change of the communication element is executed), wherein tracking area codes (Figure 3 and Paragraph 0117;  message in S20 is the event report comprises, for example, Cell ID [interpreted as first tracking area code data representative of a first tracking area code] and other parameters) correspond to geographical areas (Paragraph 0042; an identification of at least one location area or zone in the location area, cell information related to at least one location area or zone in the location area) within a cellular network associated with the mobile edge computing equipment (Paragraph 0045; the mobile edge control element or function may be one of a mobile edge computing server and a mobile edge platform, the communication network control element or function may be one of an access network control element or function of a cellular communication network and a mobility management element or function of a cellular communication network, and the communication element may be a user equipment or terminal device capable of communicating in the cellular communication network); 
based on the tracking area code match, determining that the user equipment has subscribed to a service enabled by mobile edge computing equipment (Paragraph 0067; Mobile edge computing (MEC) is currently under development in the telecommunication field. MEC provides IT and cloud-computing capabilities within a radio access network in close proximity to mobile subscribers, thus if the user is not in close proximity, then no access is provided); and 
in response to determining that the user equipment has not subscribed to the service (Figure 5 and Paragraph 0139; if no relationship is found, i.e., there is no application), connecting the user equipment to a public internet service with an evolved packet core network (Figure 3 and Paragraphs 0066 and 0102; the UE communicates with the public access point network MME of the evolved packet core network). 
Rasanen may not specifically teach wherein tracking area codes, comprising the first tracking area code, correspond to respective non-overlapping geographical areas within a network; and  connecting the user equipment to a private internet service.  In an analogous art, Wilson teaches wherein tracking area codes (Paragraph 0103; tracking area codes), comprising the first tracking area code (Paragraph 0103; first tracking area code), correspond to respective non-overlapping geographical areas within a network (Paragraph 0096; each small cell may only cover a small area, and there is usually no overlap between the coverage areas of two small cells; and Paragraph 0103; determine whether first tracking area code [corresponding to first cell] is different (or same) from second tracking area code.  Thus the tracking area codes are not overlapping); and  connecting the user equipment to a private internet service (Paragraph 0059; network(s) 250 may provide connectivity to one or more other wired and/or wireless networks included in communication system 200. For example, network(s) 250 may be a mobile network provider's private network. Network(s) 250 may provide connectivity between crowdsourcing server 230, small cells 240-1, . . . and 240-N, and mobile devices 270-1, . . . , and 270-N).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Rasanen and Wilson because the locations of the macro cells and small cells may allow a location-based service to determine the location of a mobile device (Wilson, Paragraph 0001).
 The combination of Rasanen and Wilson may not specifically teach via a public firewall.  In an analogous art, Guim teaches via a public firewall (Paragraph 0737;  firewalls, switches, routers, and other “middle boxes” can be enforcement points for LSM and security policies).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Rasanen, Wilson and Guim because it would provide access to network resource and application at locations closer to the edge of the network (Guim, Paragraph 0004).

Regarding claim 9, the combination of Rasanen/Wilson/Guim teaches all of the limitations of claim 8, as described above.  Further, Rasanen teaches wherein the public internet service is facilitated via a public access point network of the evolved packet core network (Figure 3 and Paragraphs 0066 and 0102; the UE communicates with the public access point network MME of the evolved packet core network).

Regarding claim 10, the combination of Rasanen/Wilson/Guim teaches all of the limitations of claim 8, as described above.  Further, Rasanen teaches wherein the mobile edge computing equipment is a non-geofenced mobile edge computing equipment (Figure 3 and Paragraph 0067; mobile edge computing device, the paragraph does not specify the MEC as geo-fenced, therefore the MEC may be non-geofenced).

Regarding claim 11, the combination of Rasanen/Wilson/Guim teaches all of the limitations of claim 8, as described above.  Further, Rasanen teaches wherein the indication is a first indication (Figures 5, 6 and Paragraph 0137 and 0144; after processing of the event report, a checking processing is executed in which location related application information is checked for determining whether or not a relationship of at least one application to a location corresponding to the location information indicated in the event report is present), wherein the user equipment is a first user equipment (Figures 1, 4 and Paragraph 0080; UE 10), wherein the location is a second location (Figures 5, 6 and Paragraphs 0137 and 0147; determined whether the location change concerns a location indicated in the stored application identification indication); and further comprising: receiving a second indication (Figures 5, 6 and Paragraph 0137 and 0144; after processing of the event report, a checking processing is executed in which location related application information is checked for determining whether or not a relationship of at least one application to a location corresponding to the location information indicated in the event report is present) that a second user equipment is at a second location that is not the first location (Figure 6 and Paragraphs 0067, 0147; when the processing related to a location change of the UE 10 concerns one of entering or exiting a zone in the location area when the communication element is in an idle state, it is determined in S340 whether the location change concerns a location indicated in the stored application identification indication e.g. by comparing an identification of a location area or zone (cell ID, zone ID or the like) in the stored application identification indication with an identification of the location being entered or exited (cell ID or zone ID registered by the UE 10 from the cell or zone concerned by the location change of the UE 10.  Paragraph 0148; in case the location does not match or is not found, the processing proceeds to return without executing for application), wherein the second indication is based on third tracking area code data representative of a third tracking area code (Figure 3 and Paragraph 0117;  the control element or function of the network, e.g. the eNB 20 or the MME 80, sends a message to the MEC server 30. The message in S20 is the event report described above and comprises, for example, the user, Cell ID [interpreted as first tracking area code data representative of a first tracking area code], time stamp information related to the event, and other parameters).

Regarding claim 12, the combination of Rasanen/Wilson/Guim teaches all of the limitations of claim 11, as described above.  Further, Rasanen teaches determining that the third tracking area code does not match the second tracking area code, resulting in a tracking area code mismatch (Figure 6 and Paragraphs 0067, 0147; when the processing related to a location change of the UE 10 concerns one of entering or exiting a zone in the location area when the communication element is in an idle state, it is determined in S340 whether the location change concerns a location indicated in the stored application identification indication e.g. by comparing an identification of a location area or zone (cell ID, zone ID or the like) in the stored application identification indication with an identification of the location being entered or exited (cell ID or zone ID registered by the UE 10 from the cell or zone concerned by the location change of the UE 10.  Paragraph 0148; in case the location does not match or is not found, the processing proceeds to return without executing for application).

Regarding claim 13, the combination of Rasanen/Wilson/Guim teaches all of the limitations of claim 12, as described above.  Further, Rasanen teaches based on the tracking area code mismatch, preventing the second user equipment from accessing a internet service (Figure 6 and Paragraphs 0147 and 0148; when the processing related to a location change of the UE 10 concerns one of entering or exiting a zone in the location area when the communication element is in an idle state, it is determined in S340 whether the location change concerns a location indicated in the stored application identification indication e.g. by comparing an identification of a location area or zone (cell ID, zone ID or the like) in the stored application identification indication with an identification of the location being entered or exited (cell ID or zone ID registered by the UE 10 from the cell or zone concerned by the location change of the UE 10).  Paragraph 0067; Mobile edge computing (MEC) is currently under development in the telecommunication field. MEC provides IT and cloud-computing capabilities within a radio access network in close proximity to mobile subscribers, thus if the user is not in close proximity, then no access is provided).
In addition, Guim teaches via a private firewall associated with the mobile edge computing equipment (Paragraph 0286; an edge cloud network enables mobile network service providers to build a private network to provide service to their subscribers.  Figure 83 and Paragraph 1285; a MEC (mobile edge computing) platform as a virtual private network function.  Paragraph 0737;  firewalls, switches, routers, and other “middle boxes” can be enforcement points for LSM and security policies).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Rasanen, Wilson and Guim because it would provide access to network resource and application at locations closer to the edge of the network (Guim, Paragraph 0004).

Regarding claim 14, the combination of Rasanen/Wilson/Guim teaches all of the limitations of claim 13, as described above.  Further, Rasanen teaches facilitating connecting the second user equipment to the public internet service (Figure 3 and Paragraphs 0066 and 0102; the UE communicates with the public access point network MME of the evolved packet core network).
In addition, Guim teaches via the public firewall (Paragraph 0737;  firewalls, switches, routers, and other “middle boxes” can be enforcement points for LSM and security policies).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Rasanen, Wilson and Guim because it would provide access to network resource and application at locations closer to the edge of the network (Guim, Paragraph 0004).

Regarding claim 15, claim 15 recites similar features as claim 1, therefore is rejected for at least the same reason as discussed above regarding claim 1.  Further, Rasanen teaches a non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations (Paragraph 0055; a computer program product for a computer, including software code portions for performing the steps of the above defined methods, when said product is run on the computer. The computer program product may include a computer-readable medium on which said software code portions are stored).
The combination of Rasanen and Wilson may not specifically teach a private internet service via a private firewall associated with an evolved packet core network.  In an analogous art, Guim teaches a private internet service via a private firewall associated with an evolved packet core network (Figures 4, 5 and Paragraph 0067; Mobile Edge Computing MEC provides IT and cloud-computing capabilities within a radio access network in close proximity to mobile subscribers.  Paragraph 0737;  firewalls, switches, routers, and other “middle boxes” can be enforcement points for LSM and security policies).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Rasanen, Wilson and Guim because it would provide access to network resource and application at locations closer to the edge of the network (Guim, Paragraph 0004).

Regarding claim 16, the combination of Rasanen/Wilson/Guim teaches all of the limitations of claim 15, as described above.  Further, Rasanen teaches wherein the operations further comprise: receiving third tracking area code data representative of a third tracking area code associated with a second user equipment (Figure 3 and Paragraph 0117;  the control element or function of the network, e.g. the eNB 20 or the MME 80, sends a message to the MEC server 30. The message in S20 is the event report described above and comprises, for example, the user, Cell ID [interpreted as first tracking area code data representative of a first tracking area code], time stamp information related to the event, and other parameters).

Regarding claim 17, the combination of Rasanen/Wilson/Guim teaches all of the limitations of claim 15, as described above.  Further, Rasanen teaches wherein the operations further comprise: comparing the second tracking area code data to the third tracking area code data (Figure 6 and Paragraphs 0067, 0147; when the processing related to a location change of the UE 10 concerns one of entering or exiting a zone in the location area when the communication element is in an idle state, it is determined in S340 whether the location change concerns a location indicated in the stored application identification indication e.g. by comparing an identification of a location area or zone (cell ID, zone ID or the like) in the stored application identification indication with an identification of the location being entered or exited (cell ID or zone ID registered by the UE 10 from the cell or zone concerned by the location change of the UE 10).

Regarding claim 18, the combination of Rasanen/Wilson/Guim teaches all of the limitations of claim 17, as described above.  Further, Rasanen teaches based on comparing the second tracking area code data to the third tracking area code data, determining that the second tracking area code data does not match the third tracking area code data (Figure 6 and Paragraphs 0067, 0147; when the processing related to a location change of the UE 10 concerns one of entering or exiting a zone in the location area when the communication element is in an idle state, it is determined in S340 whether the location change concerns a location indicated in the stored application identification indication e.g. by comparing an identification of a location area or zone (cell ID, zone ID or the like) in the stored application identification indication with an identification of the location being entered or exited (cell ID or zone ID registered by the UE 10 from the cell or zone concerned by the location change of the UE 10.  Paragraph 0148; in case the location does not match or is not found, the processing proceeds to return without executing for application).

Regarding claim 19, the combination of Rasanen/Wilson/Guim teaches all of the limitations of claim 18, as described above.  Further, Rasanen teaches in response to determining that the second tracking area code data does not match the third tracking area code data, preventing the second user equipment from accessing the private internet service (Figure 6 and Paragraphs 0147 and 0148; when the processing related to a location change of the UE 10 concerns one of entering or exiting a zone in the location area when the communication element is in an idle state, it is determined in S340 whether the location change concerns a location indicated in the stored application identification indication e.g. by comparing an identification of a location area or zone (cell ID, zone ID or the like) in the stored application identification indication with an identification of the location being entered or exited (cell ID or zone ID registered by the UE 10 from the cell or zone concerned by the location change of the UE 10).  Paragraph 0067; Mobile edge computing (MEC) is currently under development in the telecommunication field. MEC provides IT and cloud-computing capabilities within a radio access network in close proximity to mobile subscribers, thus if the user is not in close proximity, then no access is provided).

Regarding claim 20, the combination of Rasanen/Wilson/Guim teaches all of the limitations of claim 19, as described above.  Further, Rasanen teaches in response to preventing the second user equipment from accessing the private internet service, prompting the second user equipment to access a public internet service via a public access point network (Figure 3 and Paragraphs 0066 and 0102; the UE communicates with the public access point network MME of the evolved packet core network).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jing Gao whose telephone number is (571)270-7226.  The examiner can normally be reached on 9am - 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Srilakshmi Kumar can be reached on (571) 272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.G./Examiner, Art Unit 2647                                                                                                                                                                                                        
/Srilakshmi K Kumar/SPE, Art Unit 2647